Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.

Response to Arguments
On pages 9-11 of Remarks filed on 1/8/2021, Applicant's arguments have been fully considered but they are not persuasive.
	Lee indeed discloses that, in at least Fig. 5 and [0053], mobile terminal’s table 510 stores an intent value of 15 for Phone File Sharing and Car Head Unit 520’s pre-stored value is also 15 (Table 530). Therefore, both devices have (a) a first node with a value corresponding to "leader" in the leader/follower field prior to the creation of the secure vehicle network to (b) a second node with a value corresponding to "leader" stored in the leader/follower field prior to the creation of the secure vehicle network, wherein the value is 15 which corresponds to a role of leader or group owner.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee (US 20130045678).

Regarding claim 1, Lee discloses that “A method of creating a secure vehicle network including a plurality of nodes, the plurality of nodes including a memory storing a leader/follower field, the method comprising: establishing an initial communication path from (a) a first node with a value corresponding to "leader" in the leader/follower field prior to the creation of the secure vehicle network to (b) a second node with a value corresponding to "leader" stored in the leader/follower field prior to the creation of the secure vehicle network, the first node having first information (Lee, in at least Fig. 5 and [0054]: When a user gets in a car, it may be desirable to designate a car head unit 520 mounted as a group owner at all times, rather than a mobile terminal carried by the user. Therefore, in a table 530 of the car head unit 520, an intent value is set to the maximum value for to the car connectivity service, and in Table 510 of the first node, the intent value is also set to a maximum value of 15, wherein Mobile terminal 500 intends to be a leader (or group owner) when phone file sharing is activated and hence both devices have intent value of 15 stored in the leader/follower field); and communicating from the first node to the second node over the initial communication path to establish the secure vehicle network by (i) receiving second information from the second node, and (ii) based on the second information received from the second node, electing the first node to maintain the value corresponding to "leader" in the leader/follower field (Lee, in at least Figs. 5 & 6 and [0056]: … In FIG. 6, it is assumed that a first device is a mobile terminal and a second device is a car head unit, and for a car connectivity service between the two devices, the mobile terminal stores an intent value of 0, in order to indicate an intention for the mobile terminal to operate in a client mode at all times, and the vehicle head unit stores an intent value of 15, in order to indicate an intention for the vehicle head unit to operate as a group owner at all times, wherein mobile terminal 500 is the first device).”

Regarding claim 2, Lee further discloses that “The method of claim 1, wherein, in response to the first node not being elected leader based on the second information received from the second node, the method further comprises: assigning a value corresponding to "follower" in the leader/follower field of the first node (Lee, in at least Fig. 5 and [0054]: When a user gets in a car, it may be desirable to designate a car head unit 520 mounted as a group owner at all times, rather than a mobile terminal carried by the user. Therefore, in a table 530 of the car head unit 520, an intent value is set to the maximum value for to the car connectivity service).”

Regarding claim 3, Lee further discloses that “The method of claim 1, wherein, in response to the first node not being elected leader based on the second information received from the second node, the method further comprises: assigning a value in an identification number following field in the memory of the first node to correspond to an identifier of the second node (Lee, in at least Fig. 5 and [0054]: When a user gets in a car, it may be desirable to designate a car head unit 520 mounted as a group owner at all times, rather than a mobile terminal carried by the user. Therefore, in a table 530 of the car head unit 520, an intent value is set to the maximum value for to the car connectivity service, wherein Mobile Terminal 500 becomes a follower and its intent value is now assigned to a value smaller than 15).”

Regarding claim 4, Lee further discloses that “The method of claim 1, further comprising: in response to the first node being elected leader, establishing a further communication path from the first node to a third node with a value corresponding to "leader" in a leader/follower field of a memory of the third node, and communicating from the first node to the third node over the further communication path to establish the secure vehicle network by (i) receiving third information from the third node, and (ii) electing the first node to assign a value corresponding to "follower" to the leader/follower field based on the third information received from the third node (Lee, in at least Fig. 5 and [0054]: When a user gets in a car, it may be desirable to designate a car head unit 520 mounted as a group owner at all times, rather than a mobile terminal carried by the user. Therefore, in a table 530 of the car head unit 520, an intent value is set to the maximum value for to the car connectivity service, wherein there are a plurality of devices connected in Block 615 of Fig. 6 and Car head unit 520 can be the third device).”

Regarding claim 5, Lee further discloses that “The method of claim 1, wherein the electing includes, electing the first node to assign a value corresponding to "follower" to the leader/follower field based on an identifier of the first node and an identifier of the second node (Lee, in at least Fig. 5 and [0054]: When a user gets in a car, it may be desirable to designate a car head unit 520 mounted as a group owner at all times, rather than a mobile terminal carried by the user. Therefore, in a table 530 of the car head unit 520, an intent value is set to the maximum value for to the car connectivity service, wherein Mobile Terminal 500 becomes a follower. The intent values of Mobile Terminal 500 and Car Head Unit are the identifiers).”

Regarding claim 6, Lee further discloses that “The method of claim 1, further comprising: in the first node, setting a value corresponding to "leader" in the leader/follower field in response to a reset command performed by the first node (Lee, in at least Fig. 5 and [0054]: When a user gets in a car, it may be desirable to designate a car head unit 520 mounted as a group owner at all times, rather than a mobile terminal carried by the user. Therefore, in a table 530 of the car head unit 520, an intent value is set to the maximum value for to the car connectivity service, wherein Mobile Terminal 500 becomes a leader before Car Head Unit joins after the reset.”

Regarding claim 8, Lee further discloses that “The method of claim 1, wherein the communicating from the first node to the second node includes, communicating over a bus (Lee, in at least Fig. 3: … Wi-Fi Direct connection bus).”

Regarding claim 9, Lee further discloses that “The method of claim 8, wherein the establishing the initial communication path from the first node to the second node includes, the first node broadcasting a message over the bus, the message including a statement of a desire to join other nodes, and wherein the first node is configured to receive a message from the second node that is broadcast over the bus, the message including a statement of a desire to join other nodes (Lee, in at least Fig. 5 and [0054]: When a user gets in a car, it may be desirable to designate a car head unit 520 mounted as a group owner at all times, rather than a mobile terminal carried by the user. Therefore, in a table 530 of the car head unit 520, an intent value is set to the maximum value for to the car connectivity service, wherein there are a plurality of devices connected in Block 615 of Fig. 6 and the devices communicate via Wi-Fi Direct connection bus).”

Regarding claim 10, Lee further discloses that “The method of claim 1, wherein the first node of the plurality of nodes corresponds to an electronic component, and the electronic component includes at least one of a body controller, an engine controller, a transmission controller, a telematics box, a display, an on-vehicle server, a wireless communication controller, a satellite antenna, a steering controller, a window controller, (Lee, Fig. 2: Wi-Fi Direct Controller 210, Wi-Fi Direct connecting unit 220,…).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20130045678) in view of Banks (US 20100098102).

Regarding claim 7, Lee discloses the features of claim 1, but does not disclose that The method of claim 1, further comprising: in the first node, setting a value corresponding to "leader" in the leader/follower field in response to a wake-up command performed by the first node.
Banks teaches that “The method of claim 1, further comprising: in the first node, setting a value corresponding to "leader" in the leader/follower field in response to a wake-up command performed by the first node (Banks, [0018]: … the leader node may be configured to send a single sleep command to the follower nodes that instructs the follower nodes to sleep for a certain amount of time and then wake up, i.e., a command that causes the follower nodes (and the leader node) to enter a periodic sleep cycle).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Banks’ teaching in the method or device of Lee or so that the leader node may be configured to send a sleep command that provides the follower nodes with information regarding when to expect to receive another sleep command.  Even if the follower nodes are aware of when to expect a sleep command, the sending of the sleep command to initiate a transition to a sleep state helps to synchronize the sleep state transitions ([0018]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20130045678) in view of Park (US 20130046841).

Regarding claim 11, Lee discloses the features of claim 1, but does not disclose that The method of claim 1, wherein the first node of the plurality of nodes corresponds to an electronic component of an agricultural vehicle, a mining vehicle, or of a construction vehicle, the agricultural vehicle including one of a tractor, combine, implement, the construction vehicle including one of a loader or an excavator.
Park teaches that “The method of claim 1, wherein the first node of the plurality of nodes corresponds to an electronic component of an agricultural vehicle, a mining vehicle, or of a construction vehicle, the agricultural vehicle including one of a tractor, combine, implement, the construction vehicle including one of a loader or an excavator (Park, [0003]: … construction equipment…).”
.

Claims 12, 18-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20130045678) in view of Stilp (US 20040212497).

Regarding claim 12, Lee discloses that “The method of claim 1, further comprising changing a logical network topology of the vehicle secure network by: selecting one of the plurality of nodes having a value corresponding to "follower" in the leader/follower field (Lee, in at least Fig. 5 and [0054]: When a user gets in a car, it may be desirable to designate a car head unit 520 mounted as a group owner at all times, rather than a mobile terminal carried by the user. Therefore, in a table 530 of the car head unit 520, an intent value is set to the maximum value for to the car connectivity service, wherein Car Head Unit becomes the new group owner and hence the topology is changed);.”, but does not disclose that assigning a value in the identification number following field of the selected node to a value corresponding to the identification number corresponding to the one of the plurality of nodes.
Stilp teaches that “assigning a value in the identification number following field of the selected node to a value corresponding to the identification number corresponding to the one of the plurality of nodes (Stilp, [0164]: By assigning different codes or passwords to different family members and/or work personnel, the owner of the  security network 400 can discriminate among the persons authorized to disarm the system.  Any message sent, as described herein, can contain an indication identifying the code/password and/or the person that entered the disarm code/password.  The disarm code/password itself is typically not sent for the obvious security reasons, just an identifier associated with the code).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Stilp’s teaching in the method or device of Lee so that the owner of the  security network 400 can discriminate among the persons authorized to disarm the system. Any message sent, as described herein, can contain an indication identifying the code/password and/or the person that entered the disarm code/password. The disarm code/password itself is typically not sent for the obvious security reasons, just an identifier associated with the code ([0164]).

Regarding claim 18, the claim is interpreted and rejected for the same reasons in rejecting claims 1 and 12 combined, as set forth above.

Regarding claim 19, Lee further discloses that “The vehicle of claim 18, wherein, a first electronic component having a value corresponding to "leader" in the leader/follower field is configured to initially communicate to a second electronic component having a value corresponding to "leader" in the leader/follower field, the first electronic component is configured to initially communicate to the second electronic component to elect the first electronic component to change the value in the , and the first electronic component and the second electronic component having a vehicle secure network after initially communicating (Lee, in at least Fig. 5 and [0054]: When a user gets in a car, it may be desirable to designate a car head unit 520 mounted as a group owner at all times, rather than a mobile terminal carried by the user. Therefore, in a table 530 of the car head unit 520, an intent value is set to the maximum value for to the car connectivity service, and in Fig. 3 and [0049], last 5 lines: … after transmitting a beacon signal in step 345, the second device 250 performs authentication with the first device 200 in step 350 and performs association with the first device 200 in step 355, thus establishing connection in step 360, wherein authentication facilitates secure communication network).”

Regarding claim 20, Lee further discloses that “The vehicle of claim 18, wherein a first electronic component having a value corresponding to "follower" in the leader/follower field does not broadcast a message to other nodes indicating a desire to join a vehicle secure network (Lee, [0043], last 4 lines: The first device 200 is not necessarily the entity that sends the negotiation request message, and negotiation messages are exchanged in order to check a partner's intent value).”

Regarding claim 21, Stilp further teaches that “The method of claim 1, wherein the first information corresponds to a first serial number of the first node, and the second information corresponds to a second serial number of the second node (Stilp, in at least [0277], lines 1-11: the components may use different serial numbers in their communications when enrolled and when not enrolled. For example, when its state is not enrolled a component may use a first serial number of a first predetermined length; and [0279], lines 1-6: If the transponder 100 has not been manufactured with a predetermined serial number, the base unit 200 can generate, using a predetermined algorithm, a serial number and, if desired, any other information necessary to engage in encrypted communications and download these said values to the transponder 100, wherein a serial number is assigned to each component or node when communicating with the base unit).”

Regarding claim 22, Lee and Stilp further discloses that “The method of claim 21, wherein the electing the first node to maintain the value corresponding to "leader" includes, electing the first node to maintain the value in response to a comparison of a first hash value of the first serial number to a second hash value of the second serial number (Lee, in at least Figs. 5 & 6 and [0056]: … In FIG. 6, it is assumed that a first device is a mobile terminal and a second device is a car head unit, and for a car connectivity service between the two devices, the mobile terminal stores an intent value of 0, in order to indicate an intention for the mobile terminal to operate in a client mode at all times, and the vehicle head unit stores an intent value of 15, in order to indicate an intention for the vehicle head unit to operate as a group owner at all times, wherein a group owner's intent value is maintained) and (Stilp, in at least [0277], lines 1-11: the components may use different serial numbers in their communications when enrolled and when not enrolled. For example, when its state is not enrolled a component may use a first serial number of a first predetermined length; and [0279], lines 1-6: If the transponder 100 has not been manufactured with a predetermined serial number, the base unit 200 can generate, using a predetermined algorithm, a serial number and, if desired, any other information necessary to engage in encrypted communications and download these said values to the transponder 100, wherein a serial number is assigned to each component or node when communicating with the base unit and the serial numbers or IDs are compared to identify the nodes).”

Regarding claim 25, Stilp further teaches that “The vehicle of claim 18, wherein the identification number of the at least one electronic component corresponds to a serial number of the at least one electronic component (Stilp, in at least [0277], lines 1-11: the components may use different serial numbers in their communications when enrolled and when not enrolled. For example, when its state is not enrolled a component may use a first serial number of a first predetermined length).”

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20130045678) in view of Wolverton (US 20140136187).

Regarding claim 23, Lee discloses the features of claim 1, but does not expressly disclose that The method of claim 1, wherein the communicating from the first node to the second node over the communication path includes, communicating over a Controller Area Network (CAN) bus.
Wolverton teaches that “The method of claim 1, wherein the communicating from the first node to the second node over the communication path includes, communicating over a Controller Area Network (CAN) bus (Wolverton, in at least [0129], lines 1-6: A network interface 742 communicatively couples the computing system 100 to the vehicle network 108. The vehicle network 108 is an electronic communication network that is selected and configured by the vehicle manufacturer. As such, the vehicle network 108 may include a Controller Area Network (CAN),…).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Wolverton’s teaching in the method or device of Lee so that the communications within the vehicle can be standardized by using an industrial standard communication bus Controller Area Network.

Regarding claim 24, Wolverton further teaches that “The method of claim 1, wherein the communicating from the first node to the second node includes, communicating according to a J1939 protocol (Wolverton, in at least [0129], lines 13-16: The nodes communicate over the network 108 using a vehicle-appropriate data communication protocol, such as one of those defined by the Society of Automotive Engineers (SAE), e.g., SAE J1850 or SAE J1939).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG-CHANG SHIUE/Primary Examiner, Art Unit 2648